Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 1 of 34 Page ID #:17




                    EXHIBIT A
         Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 2 of 34 Page ID #:18




           :lennifer A. Lenze, CA Bar; 246858
     1
            Amanda D. McGee, CA Bar#282034
 2         LENZE LAWYERS,PLC
            1300 Highland Avenue, Suite 207
 3         Manhattan Beach, CA 90266                                         67:0N                 Cf..)PV
           Tel:(310) 322-8800::(310) 322-8811                                 Suporior Gotart of ()Witornir.t
 4         jleirzegtlenzelawyers.com                                                          t•t:


           mcgee@lenzelawyers.com
 5                                                                        _ JUN 27 2TIO
           Lb-well W. Finson, CA Bar#275586                                                                  of Court
 6                                                                    Sherri' . Cadet, ExoultiVe OiiiCaCierk
           FINSON LAW FIRM
           126 Westwind Mall                                                  By: Brittny Smith, Deputy
 7
           Marina Del .Rey, California. 90292
 8         Tel:(602) 377-2903 F:(310) 425-3278
           lowellwfinson@gmail.com
 9

10         Edward E. Angwin
           ANGWIN LAW FIRM
II         11500 W. Olympic Blvd., Suite 512
           Los Angeles, CA 90064
12         Work: (310) 943-9587
           Cell: (406) 548-7200
13
           edPangwinlaw.com
14         Attorneysfor Plaintiff

15
                             SUPERIOR COURT OF THE STATE OF CALIFORNIA
16
                                    FOR THE COUNTY OF LOS ANGELES
17

18                                                       Case No.:   BC 17 1663
           NICOLE VIEIR.A, an individual; and EMILIA
19         BAROZZ1, an individual,                         COMPLAINT
20         Plaintiffs,                                    (.I) NEGLIGENCE/NEGLIGENCE PER SE
21                                                        (2) • STRICT PRODUCTS LIABILITY-
                   v.                                     FAILURE TO WARN
22                                                        (3) STRICT PRODUCTS LIABILITY-
          MENTOR WORLDWIDE,LLC; NUSIL, LLC;               MANUFACTURING DEFECT
23        NUSIL TECHNOLOGY,LLC; and DOES 1-100,
          inclusive,                            DEMAND FOR JURY TRIAL
24

25        Defendants.

26

27

28



                         PLAINTIFFS' COMPLAINT FOR !DAMAGES AND DEMAND FOR JURY TRIAL
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 3 of 34 Page ID #:19




         Plaintiffs NICOLE VIETRA,an individual, and EMILIA BAROZZT,an individual, by and througl

 their attorneys, based on information and belief, and for causes of action against the Defendants

 MENTOR WORLDWIDE, LLC; NUSIL TECHNOLOGY, LLC; and DOES 1 through 100, inclusive,

 (hereinafter collectively referred to as "Defendants") and each of them, hereby allege as follows:

                                         I.      PARTIES

 1.      At all times relevant hereto, Plaintiff NICOLE VIEIRA (hereinafter "VIEIRA") is and was

 citizen and resident of Solano County, California.

 2.      At all times relevant hereto, Plaintiff EMILIA BAROZZI (hereinafter "BAROZZI")is and was

 citizen and resident of Arapahoe County, Colorado.

 3.     Defendant MENTOR WORLDWIDE, LLC ("MENTOR") is a limited liability compan

 incorporated under the laws of the State of Delaware, with its principal place of business located at 201

 Mentor Drive,Santa Barbara, California, 93111,and with its headquarters located at 33 Technology Drive

 Irvine, California, 92618.

 4.      MENTOR manufactured the Mentor MemoryGel Silicone implants that are the subject of thi

 complaint.

 5.     Defendant Mentor was acquired by Johnson & Johnson ("J&J") in 2009 and currently operates a

 a subsidiary of J&J's wholly owned subsidiary Ethicon, Inc.("ETHICON").

 6.     Defendant NUSIL,LLC is a limited liability company incorporated under the laws of the State o

 California, with its principal place of business located at 1050 Cindy Lane, Carpinteria, California, 93013

 7.     Defendant NUSIL TECHNOLOGY, LLC is a limited liability company incorporated under th

 laws ofthe State of Delaware, with its principal place of business located at 1050 Cindy Lane, Carpinteria

 California, 93013.

 8.      Defendant NUSIL, LLC and NUSIL TECHNOLOGY, LLC are hereinafter collectively referre

 to as "NUSIL DEFENDANTS".

 9.      The NUSIL DEFENDANTS are silicone raw material suppliers and manufactured, produced

 supplied, and shipped the silicone to MENTOR used in the Mentor MemoryGel Silicone Implants.




              PLAINTIFFS' COMPLAINT FOR DAMAGES AND.DEMAND FOR JURY TRIAL
                                            2
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 4 of 34 Page ID #:20




 1     10.     The true names and/or capacities, whether individual, corporate, associate or otherwise o
 2     Defendants DOES 1 through 100, inclusive, are unknown to Plaintiffs at this time, who therefore sue sa
 3     Defendants by such fictitious names.
 4     11.     Plaintiffs are informed and believe, and thereupon allege, that each of the Defendants fictitious]
 5     named herein as a DOE is legally responsible, negligently_ or in some other actionable manner,for- th
 6     events and happenings hereinafter referred to, and thereby proximately caused the injuries and damage
 7     to Plaintiffs as hereinafter alleged.
 8
       12.    Plaintiffs will seek leave of court to amend this Complaint to insert the true names and/or capacitie
 9
       of such fictitiously named Defendants when the same have been ascertained.
10
       13.    Hereinafter, the aforementioned Defendants may collectively be referred to as "Defendants."
11
       14.     At all relevant times, each Defendant acted in all aspects as the agent and alter ego of each other.
12
       15.    The combined acts and/or omissions of each Defendant resulted in indivisible injuries to Plaintiff.
13
       Each of the above-named Defendants is a joint tortfeasor and/or co-conspirator and is jointly and severall
14
       liable to Plaintiff for the negligent acts and omissions alleged herein. Each of the above-name
15
       Defendants directed, authorized or ratified the conduct of each and every other Defendant.
16
       16.    These concerted efforts resulted in significant harm to Plaintiffs. But for the actions ofDefendants
17
       individually, jointly, and in concert with one another, Plaintiffs would not have been implanted wit
18
       Mentor's MemoryGel Silicone Gel Breast Implants and would not have suffered severe injuries.
19
                                        II.    JURISDICTION AND VENUE
20
       17.    Jurisdiction is proper because the amount in controversy exceeds the jurisdictional minimum o
21

22     this Court.

23     18.    Venue and jurisdiction are also proper because the contracts that form the basis of this action wer

24     entered into and to be performed in the County of Los Angeles, State of California, and the acts allege

25     caused damage to Plaintiff Vieira occurred in the County of Los Angeles.

26

27    / //

28    ///



                     PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                   3
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 5 of 34 Page ID #:21




                                     III.   PLAINTIFF SPECIFIC FACTS
              As to Plaintiff Nicole Vieira
 2

 3    19.    Plaintiff NICOLE VIEIRA was implanted with Mentor MemoryGel Silicone Gel Breast Implants

 4    on April 16, 2007:
 5
      20.    Following implantation .and as a direct consequence of the implantation-of Mentor MemoryGel
 6
      Silicone Gel Breast Implants, Ms. Vieira developed klashimoto's disease, fatigue, memory loss, hair loss,
 7
      sensitivity to light, skin rashes, vision issues, numbness in her extremities, dizziness, nausea, chronic sore
 8
 9    throats, chest pain, migraines, pain, stiffness and swelling in her joints, muscle pain and weakness.

10    21.    Plaintiff NICOLE VIEIRA lived in Los Angeles County at the time of her implant and during the
11
      onset of her injuries. Plaintiff began to develop injuries related to the Mentor MemoryGel Silicone Gel
12
      Breast Implants on or around the end of2012. At the time she was not aware that her injuries were related
13
      to her implants and discovered the connection well within the applicable statute of limitations.
14
15    22.    Plaintiffs injuries were so severe she was unable to get out of bed, went on disability and ended

16    up moving home with her parents in Vacaville, California so that they could take care of her as she needed.
17    23.    On June, 27, 2016, plaintiff NICOLE VIEIRA underwent a bilateral explantation of her implants
18
      in Los Angeles, California wherein a gel. bleed was found from the right implant.
19
      24.    Following her explantation plaintiff NICOLE VIEIRA saw relief of approximately 80% of her
20

21    symptoms within 6 months. Today she is in remission from her Hashimoto's disease.

22    25.    To date plaintiff NICOLE VIEIRA is unaware of the location of her explanted breast implants.

23                                      As.to Plaintiff Emilia Barozzi
24
      26.    Plaintiff EMILIA BAROZZI was implanted with Mentor MemoryGel Silicone Gel Breast
25
      implants on April 12, 2012.
26
      27.    Following implantation and as a direct consequence of the implantation of Mentor MemoryGel
27

28    Silicone Gel Breast Implants, Ms. Barozzi developed a number of illnesses and symptoms, including but



                   PLAINTIFFS' COMPLAINT FOR DAMAGES AND.DEMAND FOR JURY TRIAL
                                                4
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 6 of 34 Page ID #:22




 not limited to, rheumatoid arthritis, fatigue, joint pain, muscle weakness, joint stiffness, memory loss,

 shortness of breath, cognitive dysfunction, chest pains, itching, nausea, dizziness, numbness in her

 extremities, issues with her vision, skin rashes, sensitivity to light, night seats, dry eyes, metallic taste,

 pool wound healing, and hair loss.


 28.     Plaintiff EMILIA BAROZZI began to develop a rash on her chest and abdomen, followed in the

 fall of 2012 by dry eyes, mouth,fatigue, recurrent sore throats, ear infections, and bladder infections. The

 pain and symptoms increased in kind and duration in the years thereafter. She was unaware that her

 symptoms and illnesses were related to her breast implants and discovered the connection well within the

 applicable statute of limitations.

 29:     On August 2,2016 plaintiffEMILIA BAROZZ1 underwent a bilateral explantation of her implants

 wherein a gel bleed was found from the right implant with gross infiltration of silicone gel in the tissue

 bilaterally.

 30.     Following her explantation, plaintiff BAROZZI'S implants were examined and found to exhibit♦

 manufacturing defects including shell material with impaired durability subject to the propagating

 fracture. These manufacturing defects were found to be of a fundamental kind which affected the material

 properties of the shell and the gel.

 31.     Both implants showed propagating incomplete failure of the shell elastomer at the stepped patch

 boundary with a patch that was not native to Mentor production methods.

 32.     Both implants also exhibited gel anomalies, specifically easy separation of the oily gel

 components.

 33.     Plaintiffs VIEIRA and BAROZZI allege that fundamental manufacturing errors of both of their

 implant shells and silicone gel enhanced the rupture risk and created the ultimate rupture.

 34.     Plaintiffs VIEIRA and BAROZZI allege that the exposure to the silicone gel due to the rupture

 and leakage of silicone into the Plaintiffs' bodies causes significant injuries as suffered by both women.

 35.     If plaintiffs were area of the true risks associated with the rupture rate and injury they would have

 not elected to receive Mentor MemoryGel Silicone Breast Implants.



                PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                              5
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 7 of 34 Page ID #:23




 IV.     FACTS RELEVANT TO ALL COUNTS

         A.      FDA Regulation of Silicone Breast Implants

 36.     In 1976, Congress passed the Medical Device Amendments ("MDA") to the Federal Food, Drug

 and Cosmetic ("FDCA"). At the time that the MDA was enacted, certain medical devicesl, including

 breast implants2, were already being sold in the United States.

 37.     Under the MDA, medical devices, such as the subject breast implants, are subject to three

 classifications and regulated accordingly. Class I devices require the least and most general oversight. 21

 U.S.C. § 360c(a)(1)(A). Class II devices are reviewed according to more stringent "special controls," such

 as performance standards. Id. § 360c(a)(1)(B). Finally, Class III devices receive the most oversight and

 require rigorous premarket review and approval./d. §360c (a)(1)(C)(ii).

 38.     The FDA originally classified silicone gel-filled breast implants as Class II devices. However,

 because of reports of adverse events, the FDA re-classified silicone gel-filled breast implants as Class III

 devices.3    Accordingly, the FDA required that manufacturers meet certain requirements to allow these

 medical devices to remain on the market.

 39.     Subsequently, on April 10, 1991,the FDA published a final regulation under Section 515(b) of the

 FDCA requiring that manufacturers of silicone gel-filled breast implants submit pre-market approval

 applications ("PMAs") with data showing a reasonable assurance of safety and effectiveness of the

 implants by July 9, 1991.

 40.     On August 22, 1991, the FDA determined that the PMAs submitted by the manufacturers o

 silicone gel-filled breast implants, including Mentor, did not contain sufficient data.




   The term "medical device" includes any "implant [] which is [] intended to affect the structure or any
 timetion of the body of man, and which cloes not achieve its primary intended purposes through chemical
 action within or on the body of man [] and which is not dependent upon being metabolized for the
 achievement of its primary intended purposes." 21 U.S.C. § 321.
 2 A breast implant is a prosthesis product used to change the size, shape, and contour of a woman's breast.
 The silicone implants contain a silicone elastomer shell tilled with silicone gel and covered with a patch
 to seal the itnplant. On information and belief many implants by Mentor have a label on the implant
 imprinted by a laser.
 3 A more detailed explanation of the FDA's regulation of breast implants can be accessed at
 littps://wwwfda.vviMedicalDevicestProductsanciMedicalProcecturesilthnlantsandProstheticsiBreastImpl
 antsiticm06-146.1.htm (Regulatory History of Breast Implants in the U.S.)(Last accessed March 30, 2018).

               PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                            6
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 8 of 34 Page ID #:24




 41.    In November of 1991, the FDA convened a panel to consider whether the PMA data regarding

 silicone gel-filled breast implants was sufficient to establish that they were safe and effective.

 42.     On January 6, 1992, the FDA called for a voluntary moratorium on the use of silicone gel-filled

 breast implants until new safety information could be thoroughly reviewed.

 43.     Additional information on silicone gel-filled implants was reviewed by the FDA panel on February

 18, 1992, including case reports of autoimmune diseases, and evidence that some implants had leaked

 excessively.

 44.     On April 16, 1992 the FDA announced that there was not sufficient data to support approval of the

 sale of silicone gel-filled breast implants and that it would allow implantation of silicone gel-filled breast

 implants only under controlled clinical studies for reconstruction after mastectomy or correction of

 congenital deformities (reconstruction), or replacement of ruptured silicone gel-filled implants due to

 medical or surgical reasons (revision). The FDA expressly denied applications to use silicone gel-filled

 breast implants for breast augmentation.

 45.     The FDA further ordered that any silicone gel-filled implants used for reconstruction or revision

 would be considered to he "investigational devices," and that women who received these implants should

 be followed through clinical studies.

         B.      Mentor Seeks FDA Approval of its Silicone Gel-filled Implants

 46.    In order to eventually seek pre-market approval for its MemoryGel Silicone gel-filled breast

 implants, Mentor was required to first provide the FDA with sufficient information regarding the safety

 and efficacy of that medical device.

 47.     As part of this process, Mentor requested that it be allowed to use the medical device for clinical

 testing pursuant to an investigational device exemption ("IDE"). See, 21 U.S.C. § 360j (g). Mentor was

 prohibited from conducting research concerning the device on human subjects without prior approval by

 the FDA. See, 2l CFR § 812.20.

 48.     Investigational devices are subject to complex and comprehensive regulations and detailed

 procedures intended to ensure that the devices are safe and effective.

 / //


                PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                              7
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 9 of 34 Page ID #:25




 49.     In connection with Mentor's IDE, the FDA approved the following studies: "Adjunct Study" for

 reconstruction and revision patients only (July of 1992); "Core Study" (August of 19924); and, "IDE"

 study (August 2, 2000).

 50.     The FDA also sent a letter to Mentor and other companies seeking approval for the sale of silicone

 gel-filled implants and discussing the type ofinformation needed for core studies(IDE studies) ofsilicone. _

 gel-filled breast implants on January 11, 1996.

         C.      Mentor Manufacturing Issues prior to FDA approval

 51.     During the time period prior to Mentor's FDA .approval, all of Mentor's silicone gel-filled breast

 implants were manufactured at a facility in Irving, Texas operated by Mentor Texas,Inc.("Mentor Texas")

 a wholly owned subsidiary of Mentor.

 52.     Based on whistle blower complaints and other information, an investigation was initiated by the

 United States into the manufacturing process for the silicone gel-filled breast implants made at the Mentor

 Texas plant.

 53.     As a result of the information gathered in that investigation, a complaint was filed on May 6, 1998

 in the United State Court for the Northern District ofTexas, United States v. Mentor, et al., 3:98-cv-01105-

 G seeking an injunction to prohibit Mentor and Mentor Texas from manufacturing silicone gel-filled

 breast implants in violation of the requirements of Federal law.

 54.     On that same date, the parties to that case entered into a Consent Decree and Judgment of

 Permanent Injunction requiring that Mentor and Mentor Texas remedy the deficiencies identified and

 provide proof that their future manufacturing was being done in compliance with Federal Jaw and

 regulations.

 55.     Specifically, Mentor agreed to manufacture its breast implants in compliance with the FDA's

 Quality System Regulation, which is designed to ensure that medical devices are consistently high in

 quality and are safe and effective.




 4"In April 1992, the [FDA] moratorium was lifted but only for reconstruction and revision patients.
 Every patient implanted had to be part of an adjunct study, and had to be offered participation in a registry
 of gel-filled breast implant patients. In order to be implanted with gel-filled implants for augmentation,
 women had to be enrolled in a core clinical study." See Exhibit B, Core Gel Study, pg. 3.
                PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                              8
 Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 10 of 34 Page ID #:26




     56.     The evidence supporting the claims made by the United States included sworn testimony from
 2   individuals who had been senior officials at the Mentor Texas facility.
 3   57.     John C. Karjanis, who from 1996 until 1998 was manager of product evaluation at Mentor Texas,
 4   testified that basic quality standards for implant manufacturing were never met while he served in that
 5   capacity. He further testified that he was instructed by his supervisors.to.destroy reports detailing the-high
 6   rupture rates and poor quality of implants manufactured at that facility because the products "are in the
 7   customers."
 8
     58.     He also testified that implants were sometimes contaminated with fleas and that employees at the
 9
     Mentor Texas facility would sometimes store defective implant parts above ceiling tiles so managers and
10
     inspectors would not realize how often the plant failed to make properly manufacture the implants.
11
     59.     Similarly, Cynthia Fain, the supervisor of the complaint unit testified that Mentor greatly
12
     underreported rupture rates for its implants to federal authorities and suppressed a report finding that some
13
     implant models had a high failure. Mentor also was cited for other manufacturing deficiencies prior to the
14
     date that Plaintiffs received their implants. These include, but are not limited, to a Form 4835 issued to
15
     Mentor on October 16, 1997 indicating that prior to February of 1997 no finished device testing was
16
     performed on any ofits gel or saline filled mammary devices and that certain post sterilization testing was
17
     not done for an unknown time and these materials were used for gel implants.
18
     60.     Upon information and belief, a Mentor chemist of 15 years reported to the FDA that Mentor's
19
     implants are more likely to break than the company reported. It has also been reported that the silicone is
20
     more likely to leak, even when the implants are intact, and that the materials used in the implants are more
21

22   dangerous than reported.

23   61.     Mentor knew of these risks associated with its implants, but covered them up by terminating

24   studies, sponsoring only self-serving research they could control, and by misrepresenting the risks to the

25   users, physicians, and regulatory agencies.

26

27    An FDA Form 483 is issued when an investigation establishes that a drug; device or cosmetic has been
     adulterated or is being prepared, packed, or held under conditions whereby it may become adulterated or
28   rendered injurious to health or when an investigator has observed conditions that may constitute
     violations of the MCA or related Acts. The purpose of the Form 483 is to notify the company of the
     objectionable conditions and to allow the company to propose a plan to correct these conditions.

                   PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                 9
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 11 of 34 Page ID #:27




          D.      Mentor Silicone Implant FDA approval

 62.      On December 12, 2003, Mentor submitted a request to the FDA for PMA for its silicone gel-Filled

  breast implants.

 63.      On November 17, 20 6,.      the FDA approved Mentor's PMA for its silicone gel-filled breast

  implants, subject to certain conditions. One of the conditions was that Mentor was required to conduct

  six post-approval studies to further characterize the safety and effectiveness of its silicone gel-filled breast

  implants and to answer long term questions that the clinical trials were not designed to answer.

 64.      Specifically, the FDA required Mentor to: (a) Continue and complete the "Core" post-approval

  study; (b) Conduct a large post-approval study to assess tong-term outcomes and identify rare adverse

  events and follow patients for 10 years;(c)Conduct a device-failure study in concert with their large post-

  approval study to further identify the modes and causes of failure of explanted devices over the 10-yeas

  period;(d) Complete a focus-group study to evaluate how easily patients understand the information in

  the informed decision brochure about the risks associated with the use of silicone breast implants; (e)

  Complete an informed decision study to monitor the process of how patient labeling is distributed to

  women considering silicone gel-filled breast implants; and (f) Complete the "adjunct" study and continue

  to follow existing participants through their 5-year post-implant evaluations.

  65.     Mentor failed to ensure that these mandated studies were preformed properly, in part by not

  ensuring that the participants were followed after implantation. Accordingly, the information which the

 FDA was seeking regarding adverse events and device failures was never gathered.

  66.     For example, the "Core" study involved 1008 patients and Mentor was required to continue to

  follow these patients for the ten years following implantation to assess the long-tens clinical performance

  of the silicone gel-filled implants. This was required to include 11 follow-up visits, at 6 months post-

  operation, and annually 1 year to 10 years after surgery.

  67.     The FDA also stated that all non-MRI patients should have an MRI at years 6, 8, and 10, and that

  all patients who were explanted without replacement were to be evaluated through 10 years.

 ///

 / //


               PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                            10
 Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 12 of 34 Page ID #:28




 1   68.      Mentor was further required to update the patient and physician labeling or its product to reflect

 2   the results of the 5 and 10-year Core Study findings and to report to the FDA significant new information
 3   regardless of when the information became available.
 4   69.      Although the actual follow-up rates for the "Core" study at 9 years post-implant were only 59
 5   percent, Mentor reported that the follow-up rate at 10 years post-implant
                                                                       _       was 62 percent.
6    70.      Furthermore, the FDA requirements specifically mandated evaluation through 10 years, but the
 7   core post-approval study report schedule illustrates that reporting was only done for 6 years.

     71.      There were also other significant flaws and shortcomings in the information which Mentor
9
     provided to the FDA related to this study.
10
     72.      The lack of a sufficient statistical sample, due to the low follow-up rate, as well as the inconsistent
11
     data and the failure of Mentor to ensure that the study was completed violated the FDA requirements and
12
     significantly limited the information available regarding the long term effects of use of the product.
13
     73.      The manner in which Mentor conducted the large Post-Approval Study (the "Large" study) and
14
     reported the information which it did gather were equally flawed.
15
     74.      The purpose for the "Large" study was to address specific issues such as long term local
16
     complications experienced by patients, such as connective tissue disease ("CTD"), CTD signs and
17
     symptoms, neurological disease, neurological signs and symptoms; offspring, reproductive, and lactation
18
     issues; cancer rates, suicide, mammography issues, rupture results, and MRI compliance.
19
     75.      The study data was to be collected through annual patient questionnaires completed over the
20
     internet, by mail, or by telephone.
21
22   76.      The study also required physician evaluations at years 1, 4-6, 9 and 10 to collect data on

23   complications.

24   77.      Mentor was required to update their patient and physician labeling to reflect the 5 and 10-year

25   study findings, as well as at any other time if necessary to report significantly new information from the

26   study.

27   / //

28   / //



                   PLAINTIFFS' COMPLAINT FOR DAMAGES AND.DEMAND FOR JURY TRIAL
                                                II
 Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 13 of 34 Page ID #:29




 1   78.     As with the other mandated studies, the follow up rate for the "Large" study was so low that the
 2   information obtained was not sufficient to allow for the identification of problems and adverse effects
 3   from long term use of the product.
 4   79.     By the seventh year of this study, the overall follow-up rate was 20.1% (approximately 8,331
 5   participants out of 41,452), leaving 79,9% of the desired_statistics unavallablefor-ev-aluation-:
 6   80.     This was a study of significant importance required by the FDA for post market approval. The
 7
     study was designed to address a critical spectrum of health issues for women with breast implants. Mentor
 8
     did not comply with the required data collection. With nearly an 80% dropout rate, the study failed to
 9
     collect data to demonstrate that use of the Mentor silicone gel implants was safe.
10
     81.    The inadequate results are even more disconcerting because the data collection was designed to
 1
     examine reasons for reoperation-previously unevaluated-including MRI results, and rheumatologic or
12
     neurological symptoms.
13
     82.    The lack of participation and reliable results from this study show that Mentor has failed to comply
14
     with FDA requirements.
15
     83.     Mentor did not follow through with required data collection. The Year 1 follow-up rate ofsurgeon
16
     visit for study participants was 22.8%, leaving nearly 80% unaccounted for. Similarly, the Year 1, 2, and
17
     3 follow-up rates were 21.4%, 24.3%, and 23.0%, respectively, leaving nearly 80% unaccounted for. At
18
     Year 7, the overall follow-up rate was 20.1%, leaving 79.9% of participants unaccounted for and did not
19
     have follow-ups for data collection. No follow-up rates were provided for the .10-year data collection.
20
     84.    These follow-up rates were too low for Mentor to provide .meaningful safety information to the
21

22   FDA and insufficient to allow for the identification of adverse effccts or other problems resulting from

23   long term use of the product.

24   85.    Mentor was also required to conduct a Device Failure Study to ascertain the reasons for, and

25   frequency of, device failure. Specifically the FDA required that "Mentor must continue preclinical studies

26   to characterize the long-term modes and causes of failure of explanted retrieved devices for the 10-year

27   duration of the large postapproval study."

28   / //



                 PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                              12
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 14 of 34 Page ID #:30




 1     86.     The study design involved two components: 1) the collection of implant/surgery information and
 2     clinical data at the time of explantation, and 2) visual inspection and physical testing of the explanted
 3     devices. No study population was stated, and there was no patient follow-up.
 4     87.     Mentor's Device Failure post-approval study failed to contain an adequate sample size to provide
 5     meaningful data.
 6     88.     Further, Mentor's Device Failure post-approval study report of summary findings failed to meet
 7
       the requirements established by the FDA as it did not list results of the data findings(no clinical data and
 8
       no visual inspection data), did not list safety findings, did not list any recommendations or summary of
 9
       safety and data or follow-up on the data, and did not list any changes to labeling, all in violation of the
10
       FDA's requirements.
11
       89.     Mentor was also required to conduct a Focus Group Study to gather information regarding the
12
       adequacy of the format and content of the approved product labeling.
13
       90.     Mentor used an inadequate number of individuals to properly evaluate how patients understood
14
       the safety and labeling brochures.
15
       91.     The FDA also required that Mentor conduct as Informed Decision Study to determine the success
16
       of the informed decision process provided to women who seek breast implant surgery. Both the physician
17
       and the patient were intended to sign designated sections in order to best assure that the patient had
18
       obtained the labeling in sufficient time prior to surgery to read it and understand the risks and other
19
       information associated with the Mentor device.
20
       92.    Mentor failed to provide sufficient 'information regarding the methodology used or the results
21

22     obtained from this study.

23     93.    The FDA further mandated that Mentor continue the Adjunct Study, which had been approved in

24     1992, including the requirement that Mentor continue to follow-up on all patients currently enrolled in

25     that study for 5 years. The data front this follow-up was to be reported as part ofthe annual reports required

26     by the FDA.

27     // /

28     ///



                    PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                 13
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 15 of 34 Page ID #:31




  94.     The Adjunct Study was designed to follow-up with patients post-operatively at years 1, 3, and 5

  to assess satisfaction and occurrence of local complications_ The study was to gather data regarding short-

  term and local (tissue) implant complications.

  95.     The overall patient follow-up rates declined as follows: Year - 44%; Year 3 - 24.7%' and, Year 5

  - 13.8%. Mentor sought to attribute the_poor follow up rates to a lack ofpatient compliance.. Mentor also

  admitted that the lack of sufficient data significantly limited interpretation of the available safety results.

  96.    In addition to Mentor's failure to follow up on the Post Approval Studies, from the time of the IDE

  until today, Mentor is solely responsible for designating the cause of an implant rupture, reporting a

  rupture, linking and/or designating any injuries as related to breast implants, and reporting any related

  injuries to the FDA and health care providers as required under both California state and federal law. The

  details regarding this information remains solely in the hands of the Defendants.

  97.     On information and belief, Plaintiffs allege that if ruptures had been properly reported, Plaintiffs

  would have been notified of a rupture rate for Mentor MemoryGel Breast Implants that is significantly

  higher than reported in the product insert and disclosed to health care providers.

  98.     On information and belief, Plaintiffs allege that if the injuries of women who had been implanted

  with Mentor MemoryGel Breast Implants had been properly reported, Plaintiffs would have been notified

  of the significant risk associated with the device, such as those suffered by Plaintiffs.

         E.      Silicone Breast Implants

  99.    During the 1950s and 1960s many different materials were used for the purpose of augmenting the

  female breast which included direct injection ofsilicone oil, vegetable oil, bee's wax,rubber and Terylene

  wool. These all led to critical health problems in patients and were rejected as appropriate augmentation

  materials.

  100.   In 1961 the first silicone gel prosthesis was developed by American plastic surgeons Thomas

  Cronin and Frank Gerow and manufactured by the Dow Corning Corporation with the first augmentation

  mammoplasty being performed in 1962.

  101.   "Silicone" refers to a group of polymers based on the element silicon. Silicone polymers may be

  produced in a variety of forms, including oil, gels, or elastomers (rubber).


               PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                            14
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 16 of 34 Page ID #:32




 1     102.    On information and belief, the NUSIL Defendants manufactured, supplied and specially designed
 2     silicone raw materials for defendant MENTOR which was used in the Mentor MemoryGel Implants for
 3     both the elastomer shell and silicone gel, including those implanted in Plaintiffs.
 4     103.    They are a leading manufacturer of silicone compounds for the medical implants, healthcare,
 5     aerospace & defense, electronics & engineering and skin care markets for applications req_uiring_precise,
 6     predictable materials performance.
 7
       104.    On information and belief, the NUSIL Defendants produced kits containing a variety of chemicals
 8
       to be mixed and cured by MENTOR according to instructions the NUSIL Defendants provided. The
 9
       process of mixing and curing creates both the silicone elastomer shell and silicone gel that fills the implant.
10
       105.    When a kit is improperly mixed or improperly cured it impacts the cohesiveness of the shell
11
       elastomer (causing it to degrade) and gel (turning it liquid). This can cause an early failure (rupture),
12
       degradation of the shell and failure in biocompatibility of the shell and/or gel to the user. All silicone gels
13
       are cohesive, but the degree of cohesiveness has clinical importance.
14
       106.    On information and belief, the chemicals provided by the NUSIL Defendants contained other
15
       chemicals then what is represented and/or disclosed. The presence of these additional and/or different
16
       chemicals can impact the biocompatibility of the shell and/or gel to the user as well as an impact the
17
       mixing and curing process.
18
       107.    When an elastomer shell is not properly filled it can cause the implant to fold or crease in a
19
       woman's body which can also lead to degradation and ultimate rupture of the implant.
20

21
                                                V. CAUSES OF ACTION
22

23                                           FIRST CAUSE OF ACTION

24                                  NEGLIGENCE AND NEGLIGENCE PER SE

25     108.   Plaintiffs incorporate by reference all previous and subsequent paragraphs of this Complaint as i

26     fully set forth here and further alleges as follows:

27    ///

28    ///


                    PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                 15
 Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 17 of 34 Page ID #:33




     109.    At all relevant times, Defendants had a duty to Plaintiffs to use reasonable care in formulating,
 2   making, creating, labeling, packaging, testing, constructing, assembling, advertising, manufacturing,
 3   selling, distributing, marketing, and promoting its MemoryGel Silicone Gel Breast Implants.
 4   110.    Mentor formulated, made, ei ailed, labeled, packaged, tested, constructed, assembled, advertised,
 5   manufactured, sold, distributed, marketed, and promoted its.MemoryGel Silicone_Gel Breast Implants,
 6   including the products that were implanted into Plaintiffs.
 7
     111.    Nusil Defendants formulated, made, created, labeled, packaged, tested, constructed, assembled,
 8   advertised, manufactured, sold, distributed, marketed, and promoted its silicone elastomer and gel kits for
 9
     use in the MemoryGel Silicone Gel Breast Implants, including the products that were implanted into
10
     Plaintiffs.
11
             A.      Negligent Failure to Warn
12
     112.    Defendants had a duty under California law to exercise reasonable care to provide adequate
13
     warning about the risks and dangers of Mentor MemoryGel Silicone Gel Breast Implants that were known
14
     or knowable to Defendants at the time of distribution.
15
     113.    Defendants were negligent by not using reasonable care to warn about the dangers of which it was
16
     aware related to its silicone gel-filled breast implants, including the MemoryGel implants placed
17
     Plaintiffs or facts that this product was likely to become dangerous after being implanted into their bodies.
18
     114.    Mentor knew or reasonably should have known that the its silicone gel-filled breast implants,
19
     including the MemoryGel implants placed in Plaintiffs, were dangerous or were likely to be dangerous
20
     when used or misused in a reasonably foreseeable manner.
21
22   115.    The Nusil Defendants knew or reasonably should have known that its kits were dangerous or were

23   likely to be dangerous when used or misused in a reasonably foreseeable manner.

24   116.    Defendants breached their duty under federal law, and the parallel state duty, in that they failed to

25   wain the FDA,Plaintiffs and their physicians by not reporting the risk of serious defects and life-altering

26   complications described herein that Defendants knew or should have known were associated with

27   Mentor's MemoryGel Silicone Gel Breast Implants prior to the time of Plaintiffs implantations, including

28



                   PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                16
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 18 of 34 Page ID #:34




  the actual level of risk and failure to communicate adverse events similar to the injuries suffered by

  Plaintiffs.

  117.    Specifically, Mentor had a duty to report unanticipated adverse device effects (with evaluation) to

  the FDA,all IRBs, and investigators within 10 wuiking days after notification by the investigator. 21 CFR

  812.150(b). This duty is parallel to the state law duty to exercise _reasonable_ cAre._to_provide.adequate

  warning about the risks and dangers associated with their product.

  118.    Under both federal and state law, Mentor also had a continuing duty to monitor and report adverse

  events and risks associated with the use of its products.

  119.    The FDCA requires medical device manufacturers like Defendants to maintain and submit

  information as required by FDA regulation, 21 U.S.C. § 360i, •including submitting Adverse Reaction

  Reports, 21 C.F.R. § 803.50, and establishing internal procedures for reviewing complaints and event

  reports, 21 C.F.R. § 820.198(a).      Specifically, 21 C.F.R. § 803.50 requires a manufacturer to report

  information no later than 30 days after it is received, from any source, if that information suggests that the

  device may have contributed to a serious injury or has malfunctioned and the malfunction would be likely

  to contribute to a serious injury if it were to recur.

  120.    The FDA publishes this information in a public, searchable Internet database called MAUDE

 (Manufacturer and User Facility Device Experience) and updates the report monthly with "all reports

  received prior to the update." The general public, including physicians and patients, may use the MAUDE

  database to obtain safety data on medical devices.

  121.    This duty is parallel to the post-sale duty to warp under California law and applies as Mentor

  gained knowledge, which it was under a duty to communicate to the FDA and physicians.

  122.    Under both federal and state law, Mentor had a duty to exercise reasonable care in adequately

  warning Plaintiffs and Plaintiffs' treating physicians about the dangers of Mentor MemoryGel silicone

  breast implants that were known or knowable to Defendants at the time of distribution or which became

  known thereafter.

  ///

  ///


                PLAINTI'IFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                               17
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 19 of 34 Page ID #:35




       123.   Despite having knowledge and possession of information that showed the use of Mentoi
 2     MemoryGel silicone breast implants were dangerous and likely to place consumers' health at serious risk
 3     Mentor failed to disclose and warn of the health hazards and risks associated with the product.
 4     124.   Instead, Mentor marketed, advertised, and promoted the product while failing to monitor, warn n.
 5     otherwise ensure the safety and efficacy of its users in violationuf_California law and applicable-FD
6      regulations and requirements.
 7
       125.   Mentor failed to report adverse events from the studies it was required to conduct, which woul
 8     have led to adverse event reports revealing the product's contribution to serious injury.
9
       126.   Had Mentor complied with its obligation to report this newly acquired information, tru
10
       information about: instances of silicone toxicity; instances of adverse events; instances of adverse event•
11
       requiring removal; instances of constellations of adverse symptoms; instances of chronic/persisten
12
       autoimmune-like complaints and inflammatory issues; rupture rates; and other relevant information woul
13
       have been provided to the FDA and would have been available to Plaintiffs treating physicians, who woul
14
       have communicated that information to Plaintiffs.
15
       127.   Mentor was,at all times,responsible for maintaining the labeling ofthe product, and had the abilit
16
       under federal law, and the duty under state and federal law, to directly warn healthcare providers an.1
17
       consumers by updating the labeling of Mentor MemoryGel silicone breast implants to reflect newl
18
       acquired safety information without advance approval by the FDA.
19
       128.   With pre-market approval for is MemoryGel Silicone Gel-Filled Implants, Mentor had
20
       responsibility to file a "Special PMA Supplement — Changes Being Effected"("CBE") by which Mento
21
22     could unilaterally update the product labeling to reflect newly acquired safety information withou

23     advance approval by the FDA. 21 CFR § 814.39(d). These changes include:

24            a.      labeling changes that add or strengthen a contraindication, warning, precaution, of

25     information about an adverse reaction for which there is reasonable evidence of a causal association;

26            b.      labeling changes that add or strengthen an instruction that is intended to enhance the saf-

27     use of the device;

28     / //


                   PLAINTIFFS' COMPLAINT FOR DAMAGES AND.DEMAND FOR JURY TRIAL
                                                18
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 20 of 34 Page ID #:36




 1            c.      labeling changes that ensure it is not misleading, false, or contains unsupported indications;
2      and
 3            d.      changes in quality controls or manufacturing process that add a new specification or test
4      method, or otherwise provide additional assurance of purity, identity, strength, or reliability ofthe device.
5      129.   Mentor breached their duties under federal law and_state law,_including California law,.to maintain
6      labeling that: (a) added instructions for use that would enhance the safe use of the device; and (b) added

       descriptions of adverse events to ensure that the labeling was not false or misleading.
8
       130.   Mentor had the ability and the duty under state law to disclose its knowledge of adverse events to
9
       healthcare providers and the public to ensure its labeling and product were not misbranded. Health & Saf
10
       Code, §§ 111440 ("it is unlawful for any person to manufacture, sell, deliver, hold, or offer for sale any
11
       drug or device that is misbranded"), 111445 ("it is unlawful for any person to misbrand any drug or
12
       device.").
13
       131.   Under parallel federal law, Defendants had the ability to disclose its knowledge of adverse events
14
       to healthcare providers and the public to ensure its labeling and product were not misbranded. 21 U.S.0
15
       § 331 ("the following acts and the causing thereof are prohibited:(a)the introduction...of any device that
16
       is ...misbranded,(b) the ...misbranding of any ...device...).
17
       132.   Had Defendants timely and adequately reported the adverse events to the FDA, it would have
18
       effectively warned physicians of those adverse events both directly and through discussion ofthose events
19
       that would have followed in the literature and at meetings. Thus, additional information would have been
20
       available to the public, including Plaintiffs treating physicians, regarding the dangers of Mentor
21
       MemoryGel Silicone Gel Breast Implants that were known or knowable to Defendants at the time of
22
23     distribution and afterwards.

24     133.   If Plaintiffs had been adequately warned of the serious risks and adverse events by Defendant

25     Mentor, they would not have agreed to implantation of Mentor MemoryGel Silicone Gel Breast Implants

26     134.   Defendants were negligent in their record keeping and did not disclose manufacturing flaws that

27     increased the risk of injury to patients receiving the implant ill violation of its duty to establish and

28     maintain procedures for implementing corrective and preventative action.


                    PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                 19
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 21 of 34 Page ID #:37




 1     135.   Defendants also failed to provide proper warnings concerning defects in the device, including the
2     use of improper and non-conforming component parts and materials, in violation of California law and its
3      duty under 21 CFR § 812.5(a)to describe "all relevant contradictions, hazards, adverse effects, interfering
4      substances or devices, warnings and precautions."
5      136.   As a proximate and legal result of Mentor's failure to comply_with its obligations .under applicable
6      Federal regulations, Mentor breached its duty of care and caused Plaintiffs to suffer severe physical
7      injuries, severe emotional distress, mental anguish, economic loss, and other injuries for which they are
8      entitled to compensatory and other damages in an amount to be proven at trial.
9
              B.      Negligent Manufacturing
10
       137.   Mentor had a duty under Federal law, and a parallel duty under California law, to exercise
11
       reasonable care in developing, manufacturing, testing, inspecting and selling their product to ensure that
12
       it was safe and further that it was made in conformity with the manufacturing and design specifications
13
       mandated by the FDA as part of Mentor's PMA.
14
       138.   Mentor was negligent under California law, in the development, manufacture, testing, inspection
15
       and sale of their MemoryGel Silicone Gel Breast Implants by: (a) manufacturing MemoryGel.Silicone
16
       Gel Breast Implants that differed from the specifications agreed to by the FDA; manufacturing
17
       MemoryGel Silicone Gel Breast Implants using materials and components which differed from those
18
       approved by the FDA; failing to follow good manufacturing practices during the manufacture of their
19
       MemoryGel Silicone Gel Breast Implants; failing to properly meet the applicable standard of care by not
20
       complying with applicable federal regulations and failing to adhere to the manufacturing protocol,
21
       approved by the FDA; carelessly and negligently Selling and distributing its MemoryGel Silicone Gel
22
23     Breast Implants in violation of the terms of the IDE and applicable federal law; negligently incorporating

24     components and/or materials into its MemoryGel Silicone Gel Breast Implants that could not stand up to

25     normal usage and/or which differed from those which were commercially reasonable and/or failing to use

26     the components and/or materials approved by the FDA; failing to exercise reasonable care in inspecting

27     and testing of the product; and, failing to exercise reasonable care in its manufacturing, quality control

28     and quality assurance processes.


                    PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                 20
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 22 of 34 Page ID #:38




 1     139.    Mentor had a duty under California law to exercise ordinary care in the manufacture of its
 2     MemoryGel Silicone Gel Breast Implants consistent with FDA specifications, the Mentor MemoryGel
 3     Silicone Gel Breast Implants IDE, and/or conditions of approval.
4      140.    At all relevant times, Mentor was required to comply with the FDA's Quality System Regulations,
 5     the requirements under the PMA.
6      141.    Mentor's MemoryGel Silicone Gel Breast Implants contained a manufacturing defect when it left
7      Mentor's possession, in that Mentor's manufacturing process did not conform to FDA's Quality System
 8     Regulations and design control requirements under 21 CFR 820.30.
9
       142.    Upon in-formation and belief, prior to the date that the subject implants were manufactured Mentor
10
       has received several Fomt 483 notifications and otherwise was aware that its manufacturing process was
11
       deficient and that the implants being produced did not comply with applicable Federal requirements.
12
       143.    Mentor failed to exercise ordinary care in the manufacture, sale, testing, quality assurance, quality
13
       control, and/or distribution of its MemoryGel Silicone Gel Breast Implants.
14
       144.    Mentor failed to adequately inspect, test, and validate the materials and components used in the
15
       manufacture and assembly of its MemoryGel Silicone Gel Breast Implants.
16
       145.    Mentor failed to adequately inspect, test, and validate its MemoryGel Silicone Gel Breast Implants
17
       after completion of assembly.
18
       146.    Mentor failed to comply with the requirements imposed by the FDA and other applicable Federal
19
       requirements for the manufacture of its MemoryGel Silicone Gel Breast Implants.
20
       147.    Because Mentor failed to follow specifications, regulations, and required by the FDA,Plaintiffs'
21
22     MernoryGel Silicone Gel Breast lmplants were defective and were further vulnerable to degradation,

23     deterioration, rupture and leakage.

24     148.    Upon information and belief, when the MemoryGel Silicone Gel Breast Implants placed into

25     Plaintiffs were manufactured, Mentor had the technological capability to manufacture its MemoryGel

26     Silicone Gel Breast Implants in a reasonably safe manner.

27     .149.   Mentor was negligent in its record keeping and did not disclose manufacturing flaws that increased

28     the risk of injury to patients receiving the implant in violation of its duty to establish and maintain


                    PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                 21 •
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 23 of 34 Page ID #:39




  procedures for implementing corrective and preventative action. This violated both California law and

  the requirements under 21 CFR § 800.100(a)(6)(7).

  150.      Mentor also failed to provide proper warnings concerning defects in the device, including the use

  of improper and non-conforming component parts and materials, in violation of California law and its

  duty under 21 CFRSS812.5(a) to describe "all relevant contradictions, hazards, adverse effects, interfering

  substances or devices, warnings and precautions."

  151.      Upon information and belief, Plaintiffs were implanted with Mentor MemoryGel Silicone Gel

  Breast Implants with manufacturing defects, manufactured with nonconforming materials and uncertified

  components, in violation of the FDA requirements, resulting in product failure and serious injury to them.

  152.      The injuries Plaintiffs suffered are expected to result from the manufacturing defects identified

  therein. Plaintiffs and their treating physicians were unaware that the product was defective at the time 01

  implant and for years thereafter.

  153.      Plaintiffs are within the class of persons the statutes and regulations referred to herein were

  designed to protect, and Plaintiffs injuries are of the type of harm these statutes and regulations are

  designed to prevent.

  154.      Mentor's violations of these statutes and regulations proximately caused Plaintiffs injuries alleged

  herein.

  155.      As a proximate and legal result of Mentor's failure to exercise reasonable care and the resulting

  defective condition of its MemoryGel Silicone Gel Breast Implants implanted into Plaintiffs, they suffered

  injuries and will continue to suffer injuries in the future including severe physical injuries, severe

  emotional distress, mental anguish, economic loss, future follow-up medical care, medical treatment, and

  procedures, and other injuries for which she is entitled to compensatory and other damages in an amount

  to be proven at trial.



  156.      WHEREFORE,Plaintiff prays for judgment against Defendants as hereinafter set forth.
                                  SECOND CAUSE OF ACTION

                         STRICT PRODUCTS LIABILITY — FAILURE TO WARN



                 PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                              22
 Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 24 of 34 Page ID #:40




 1   157.   Plaintiffs incorporate by reference all previous and subsequent paragraphs of this Complaint as if

 2   fully set forth herein and further allege as follows:
 3   158.   At all times relevant herein, Mentor was engaged in the business of designing, developing,
4    manufacturing, testing, packaging, promoting, marketing, distributing, labeling, and/or selling Mentor
5    MemoryGel Silicone Gel Breast Implants.
6    159.   At all times relevant herein, Mentor intended for the MemoryGel Silicone Gel Breast Implants to
 7
     be surgically implanted into the bodies of members of the general public, including Plaintiffs, and knew
8    or should have known that the product would be surgically implanted into members of the general
9
     public, including Plaintiffs.
10
     160.   Defendants failed to warn Plaintiffs and their physicians of the risk of serious defects and life
11
     altering complications described herein rendering the device defective and unreasonably dangerous.
12   161. Mentor also failed to revise the product labeling or otherwise communicate the true rate of
13
     occurrence of adverse events to the FDA,the IRB or to physicians based upon the adverse
14
     event information available to it through, among other things, the studies which it was required to conduct
15
     and the reports of adverse events and effects which it received.
16

17   162.   Plaintiffs' Mentor MemoryGel Silicone Gel Breast Implants were defective at the time ofsale and
18
     distribution and at the time they left the pos.session of Mentor in that Mentor failed to adequately warn of
19
     the risks that the product was vulnerable to degradation, deterioration, ruptures, and leakage, and other
20
     injuries associated with Mentor MemoryGel Silicone Gel Breast Implants.
21
     163.   The MemoryGel Silicone Gel Breast Implants were defective and unreasonably dangerous when
22
     they left the possession of Mentor in that they contained warnings insufficient to alert.physicians and
23
     consumers, including Plaintiffs, of the dangerous risks and complications associated with the MemoryGel
24
     Silicone Gel Breast.Implants, including but not limited to, their propensity to cause injury, through leakage
25
     of the silicone gel into the tissues of the user's body, thereby introducing toxic metals and chemicals into
26
     those tissues, resulting in serious, dangerous and harmful side effects and complications all to the
27
     detriment of the health and well-being of the users of their product.
28



                  PLAINTIFFS' COMPLAINT FO.R DAMAGES AND DEMAND FOR JURY TRIAL
                                                23
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 25 of 34 Page ID #:41




       164.   Defendants knew, or should have known, the gel contained in the implants contained metals
 2     and toxic chemicals in such quantities that would be extremely harmful to users of their product if the gel
 3     were allowed to escape its shell and "bleed" into the user's body.
 4     165.    Mentor also knew, or should have known,that there was a significant risk of rupture or seepage oI
 5     the gel through the shell and into the tissues of the user's body. _
 6     166.   Mentor failed to adequately warn physicians and patients implanted with the product, including
 7
      Plaintiffs, of these potential serious and harmful risks.
 8     167.   Mentor failed to provide follow-through post-approval studies required by the FDA's necessary in
 9
      order to market and sell the product, and thus failed to report to, and warn, the FDA and the IRB of the
10
      risks described above.
11
       168.   The accurate rate of occurrence for these and other injuries associated with Mentor MemoryGel
12
      Silicone Gel Breast Implants were not readily recognizable to the ordinary consumer, including Plaintiffs
13
      and Plaintiffs' treating physicians, as a result of Mentor's conduct.
14
       169.   Mentor MemoryGel Silicone Gel Breast Implants were defective and unreasonably dangerous due
15
      to inadequate warnings and/or instruction because Mentor knew or should have known that the products
16
      created a serious risk of degradation, deterioration, ruptures, and leakage, and other injuries that could,
17
      and did, harm consumers, including Plaintiffs, and Mentor failed to adequately warn consumers of said
18
      risks - including Plaintiffs and Plaintiffs' treating physicians - in accordance with Federal requirements
19
      and California law.
20
      170.    Mentor's MemoryGel Silicone Gel Breast Implants were defective and unreasonably dangerous
21
22    due to inadequate warnings and instructions because Mentor knew or should have known that Mentor

23    MemoryGel Silicone Gel Breast implants created, among other things, a higher than expected risk for

24    adverse events, and Mentor failed to adequately warn of those risks, to monitor those risks, report them,

25    test for them, and update its labeling and the information provided to the FDA and IRB regarding such

26    risks when the information became available.

27     17].   Mentor failed to keep required records and did not disclose manufacturing flaws that increased the

28    risk of injury to patients receiving the implant in violation of its duty to establish and maintain procedures


                    PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                 24
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 26 of 34 Page ID #:42




 1     for implementing corrective and preventative action.             This violated both California law and the

 2     requirements under 21 CFR § 800.100(a)(6)(7).
 3     172.    Mentor also failed to provide proper warnings concerning defects in the device, including the use
4      of improper and non-conforming component parts and materials, in violation of California law and its
 5     duty under 21 CFR § 812.5(a) to describe "all relevant contradictions, hazards, adverse effects, interfering.
6      substances or devices, warnings and precautions."
 7     173.    At all relevant times, Plaintiffs Mentor MemoryGel Silicone Gel Breast Implants were used and
8
       implanted into them as intended by Mentor and in a manner reasonably foreseeable to Mentor.
9
       174.    Mentor's MemoryGel Silicone Gel Breast were expected to, and did, reach Plaintiffs and
10
       Plaintiffs' implanting physician without substantial change in the condition in which they were sold.
11
       175.    Despite the fact that Defendants knew, or should have known, that the use of Mentor MemoryGel
12
       Silicone Gel Breast Implants were unreasonably dangerous and likely to place users at serious risks to
13
       their health, Defendants failed to monitor and warn of the defects, health hazards, and risks associated
14
       with Mentor MemoryGel Silicone Gel Breast Implants.
15
       176.    Plaintiffs Mentor MemoryGel Silicone Gel Breast Implants were also defective at the time of sale
16
       and distribution, and at the time the devices left the possession of Mentor, in that the devices differed from
17
       Mentor's intended result and design specifications as approved by the FDA.
18
       177.    Upon information and belief, Plaintiffs were implanted with Mentor MemoryGel Silicone Gel
19
       Breast Implants with manufacturing defects, manufactured with nonconforming materials and uncertified
20
       components, in violation of the specifications and requirements approved and mandated by the FDA,
21

22     resulting in product failure and serious injury to Plaintiffs.

23     .178.   The injuries Plaintiffs suffered are expected to result from the manufacturing defects identified

24     therein and by the FDA. Plaintiffs and their treating physicians were unaware that the product was

25     defective at the time of implant and for years thereafter.

26     179.    Mentor violated Federal regulations and California law, by placing the Mentor MemoryGel

27     Silicone Gel Breast Implants into the stream of commerce in a defective and unreasonably dangerous

28     condition.



                    PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                 25
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 27 of 34 Page ID #:43




  180.   Mentor was, at all times, responsible for maintaining the labeling of the product, and had the ability

  under federal law, and the duty under state and federal law, to directly warn healthcare providers and

  consumers by updating the labeling of Mentor MemoryGel silicone breast implants to reflect newly

  acquired safety information without advance approval by the FDA.

  181.   During the IDE process, Mentor was under a duty to advise the FDA,1RB and study_investigators

  of all significant new information, including the duty to monitor, evaluate and report all unanticipated

  adverse device effects and to terminate the investigation, or portions of it, if that effect presents an

  unreasonable risk to subjects. See, 21 CFR 812.46.

  182.   Mentor was specifically required to report all unanticipated adverse device effects (with

  evaluation) to FDA, all IRBs, and investigators within 10 working days after notification by the

  investigator. See, 21 CFR 812.150(b).

  183.   California imposes a parallel duty to warn and advise product users.

  184.   Once Mentor applied for pre-market approval for is MemoryGel Silicone Gel-Filled Implants, it

  had additional duties and responsibilities. This included the responsibility to file a "Special PMA

  Supplement — Changes Being Effected"("CBE") by which Mentor could unilaterally update the product

  labeling to reflect newly acquired safety information without advance approval by the FDA. 21 CFR §

  814.39(d). These changes include:

         a.      labeling changes that add or strengthen a contraindication, warning, precaution,              Or

  information about an adverse reaction for which there is reasonable evidence of a causal association;

         b.      labeling changes that add or strengthen an instruction that is intended to enhance the safe

  use of the device;

         c.      labeling changes that ensure it is not misleading,false, or contains unsupported indications;

  and

         d.      changes in quality controls or manufacturing process that add a new specification       or   test

  method, or otherwise provide additional assurance of purity, identity, strength, or reliability of the device.




               PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                            26
Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 28 of 34 Page ID #:44




  185.    Mentor breached their duties under federal law and state law, including California law, to maintai

  labeling that.: (a) added instructions for use that would enhance the safe use of the device; and (b) adde

  descriptions of adverse events to ensure that the labeling was riot false or misleading.

  186.    The FDCA requires medical device manufacturers like Defendants to maintain and submi

  information as required by FDA regulation, 21 U.S.C. § 360i, including. submitting. Adverse Reactio

  Reports, 21 CFR § 803.50, and establishing internal procedures for reviewing complaints and even

  reports, 21 CFR § 820.198(a).

  187.    Specifically, 21 CFR § 803.50 requires a manufacturer to report information no later than 30 day

  after it is received, from any source, if that information suggests that the device may have contributed t

  a serious injury, or has malfunctioned and the malfunction would be likely to contribute to a serious injur

  if it were to recur.

  188.    The FDA publishes this information in a public, searchable Internet database called MAUD

  (Manufacturer and User Facility Device Experience) and updates the report monthly with "all report

  received prior to the update." The general public, including physicians and patients, may use the MAUD

  database to obtain safety data on medical devices.

  189.    Despite the fact that evidence existed that Mentor MemoryGel Silicone Gel Breast Implants wer

  dangerous and likely to place users at serious risk to their health, Defendants failed to disclose and wa

  of the health hazards and risks associated with Mentor MemoryGel Silicone Gel Breast Implants.

  190.    Mentor MemoryGel Silicone Gel Breast Implants had a manufacturing defect when they lef

  Mentor's possession in that Mentor's manufacturing process did not comply with the FDA's Qualit

  System Regulations, the requirements under the IDE and design control requirements under 21 CF

  820.30.

  191.    The defects inherent in Mentor MemoryGel Silicone Gel Breast implants were not readil

  recognizable to the ordinary consumer, including Plaintiff and/or Plaintiffs implanting physician.

  192.    Plaintiffs could not, in the exercise of reasonable care, have discovered the defects herei

  mentioned and perceived their true danger.

  ///


                PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                             27
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 29 of 34 Page ID #:45




 1     193.   Plaintiffs and/or Plaintiffs' implanting physician reasonably relied upon the skill, superior
 2     knowledge, and judgment of Mentor, including Defendant Mentor, when they consented to the
 3     implantation procedure using Mentor MemoryGel Silicone Gel Breast Implants.

       194.   At all relevant times, Plaintiffs' Mentor MemoryGel Silicone Gel Breast Implants were used and
 5     implanted. as intended by Mentor and in a manner reas_onably foreseeable to Mentor.. _
6      195.   Had Plaintiffs and/or Plaintiffs' physician received adequate warnings regarding the risks the risks
 7     of Mentor MemoryGel Silicone Gel Breast Implants, they would not have used them.
8
       196.   Had Mentor complied with its continuing duty to report adverse events and effects, to properly
9
       and truthfully report the findings from the studies it was required to conduct and to otherwise provide full,
10
       complete and accurate information to the FDA and the IRB, that information would have been available
11
       to Plaintiffs' treating physicians and they would have been better able to recognize at an earlier date that
12
       the symptoms and complications which Plaintiffs was experiencing were related to their Mentor
13
       MemoryGel Silicone Breast Implants. Had that occurred, Plaintiffs would have been able to undergo the
14
       explantation surgery at an earlier date and would have been less severely damaged and injured.
15
       197.   Mentor's MemoryGel Silicone Gel Breast Implants were expected to, and did, reach Plaintiffs and
16
       Plaintiffs' implanting physician without substantial change in the condition in which they were sold.
17
       198.   Mentor knew that its MemoryGel Silicone Gel Breast implants would be used by the ordinary
18
       purchaser or user without inspection for defects and without knowledge of the hazards involved in such
19
       use.
20
       199.    At all times relevant to this action, the dangerous propensities of Mentor MemoryGel Silicone Gel
21

22     Breast Implants were known to Mentor or were reasonably and scientifically knowable to them, through

23     appropriate research and testing by known methods, at the time they distributed, supplied, or sold the

24     device, and not known to ordinary physicians who would be expected to implant Mentor MemoryGel

25     Silicone Gel Breast Implants for their patients.

26     200.    Mentor was required to provide adequate warnings to consumers and the medical community

27     under federal and California law, but failed to do so in a timely, truthful, accurate and responsible manner.

28


                    PLAINTIFFS' COMPLAINT FOR DAMAGES AND.DEMAND FOR JURY TRIAL
                                                 28
 Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 30 of 34 Page ID #:46




 1   201.   Had Mentor timely and adequately reported adverse events to the FDA and 1RB,there would have
 2   been effective warnings to physicians, including Plaintiffs' treating physicians, of those adverse events
 3   both directly and through discussion of those events that would have followed in the literature and at
4    meetings. Thus, additional information would have been available to the public, including Plaintiffs
5    and/or Plaintiffs' treating physicians„regarding the dangers of Mentor Memo _y          Silicone Gel Breast
6    Implants that were known or knowable to Mentor at the time of distribution.
 7   202.    Had Mentor complied with its continuing duty to report adverse events and effects, to properly
 8
     and truthfully report the findings from the studies it was required to conduct and to otherwise provide full,
9
     complete and accurate information to the FDA and the IRB, that information would have been available
10
     to Plaintiffs' treating physicians and they would have been better able to recognize at an earlier date that
11
     the symptoms and complications which Plaintiffs were experiencing were related to her Mentor
12
     MemoryGel Silicone Breast Implants. Had that occurred, Plaintiffs would have been able to undergo the
13
     explantation surgery at an earlier date and would have been less severely damaged and injured.
14
     203.   Because Mentor failed to follow specifications, regulations, and required the FDA and applicable
15
     Federal regulations and requirements, the Mentor MemoryGel Silicone Gel Breast Implants implanted in
16
     Plaintiffs were vulnerable to degradation, deterioration, ruptures, and leakage.
17
     204.    Mentor's MemoryGel Silicone Gel Breast Implants were manufactured, distributed, tested, sold,
18
     marketed, promoted, advertised, and represented defectively by Defendants, and this was a substantial
19
     contributing factor in bringing about Plaintiffs' injuries, which would not have occurred but for the use of
20
     Mentor MemoryGel Silicone Gel Breast Implants.
21
22   205.    The defective warnings and failures to provide truthful, accurate and complete information as

23   required under the IDE and other applicable Federal regulations and requirements were a substantial

24   contributing factor in bringing about the injuries to Plaintiffs that would not have occurred but for the use

25   of Mentor MemoryGel Silicone Gel Breast Implants.

26   206.    As a proximate result and/or substantial factor of Mentor MemoryGel Silicone Gel Breast Implants

27   defective condition at the time they were sold, Plaintiffs have suffered and will continue to suffer severe

28   physical injuries, severe emotional distress, mental anguish, economic loss, future medical care and


                  PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                               29
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 31 of 34 Page ID #:47




 1     treatment, and other injuries for which she is entitled to compensatory and other damages in an amount to
 2     be proven at trial.
 3     207.    WHEREFORE,Plaintiffs prays for judgment against Defendants as set forth herein.
4                                            THIRD CAUSE OF ACTION
 5                     STRICT PRODUCTS LIABILITY
                                        _        — MANUFACTURING DEFECT_ . -
6      208.   Plaintiffs incorporate by reference all previous and subsequent paragraphs of this Complaint as i
 7
       fully set forth here and further alleges as follows:
 8
       209.    At all times relevant herein, Mentor was engaged in the business of designing, developing,
9
       manufacturing, testing, packaging, promoting, marketing, distributing, labeling, and/or selling Mentor
10
       MemoryGel Silicone Gel Breast Implants.
]1
       210.    At all times relevant herein, Mentor intended for the MemoryGel Silicone Gel Breast Implants to
12
       be surgically implanted into the bodies of members of the general public, including Plaintiffs, and knew
13
       or should have known that the product would be surgically implanted into members of the general
14
       public..
15
       211.    Mentor manufactured, tested, marketed, promoted, advertised, distributed, and sold the Mentor
16
       MemoryGel Silicone Gel Breast Implants that were implanted into Plaintiffs.
17
       212.    At all times relevant, Mentor placed Mentor MernoryGel Silicone Gel Breast Implants into the
18
       stream ofcommerce,and did so in a manner in which the Mentor MemoryGel Silicone Gel Breast Implants
19
       were defective in their manufacturing process did not comply with the FDA's Quality System Regulations
20
       and design control requirements under 21 CFR 820.30.
21
       213.    Mentor violated Federal regulations and requirements and California law by placing the Mentor
22
23     MemoryGel Silicone Gel Breast Implants into the stream of commerce in a defective and unreasonably

24     dangerous condition.

25     214.    Mentor failed to keep required records and did not disclose manufacturing flaws that increased the

26     risk of injury to patients receiving the implant in violation of its duty to establish and maintain procedures

27     for implementing corrective and preventative action.          This violated both California law and the

28     requirements the 1DE approval process under 21 CF.R § 800.100(a)(6)(7).


                    PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                 30
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 32 of 34 Page ID #:48




 1     215.      Mentor also failed to provide proper warnings concerning defects in the device, including the use
 2     of improper and non-conforming component parts and materials, in violation of California law and its
 3     duty to describe all relevant contradictions, hazards, adverse effects, interfering substances or devices,
 4     warnings and precautions.
 5     216.      Mentor's MemoryGel Silicone Gel Breast Implants implanted during plaintiffs' surgery contained
 6     a manufacturing defect. The rupture, leakage, and bleeding ofsilicone ofthe Mentor MemoryGel Silicone'
 7
       Gel Breast Implants implanted into Plaintiffs, due to porous or weak containment in the Implant shell, is
 8
       inconsistent with specifications and conditions of the FDA's Quality System Regulations and design
 9
       control requirements under 21 CFR 820.30, and therefore constitutes a manufacturing defect.
10
       217.      Mentor knew that the defects in its product were such that they would not be discovered through
11
       reasonable inspection by the users of the product, including Plaintiffs and Plaintiffs' implanting physician.
12
       Mentor knew that its MemoryGel Silicone Gel Breast Implants would be used by the ordinary purchaser
13
       or user without inspection for defects and without knowledge of the hazards involved in such use.
14
       218.      Plaintiffs and her implanting physicians, foreseeable users and ultimate consumers ofthe Mentor's
15
       product, were unaware of these defects when Plaintiffs consented to have the product implanted in their
16
       bodies.
17
       219.      As a direct and legal result of the manufacturing defects contained in Plaintiffs' MemoryGel
18
       Silicone Gel Breast Implants, Plaintiffs were injured in their health and well-being as described herein.
19
       220. As a proximate result and/or substantial factor of Mentor MemoryGel Silicone Gel Breast Implants
20
       defective condition at the time they were sold, Plaintiffs suffered and will continue to suffer severe
21
       physical injuries, severe emotional distress, mental anguish, economic loss, future
22

23     medical care and treatment, and other injuries for which she is entitled to compensatory and other damages

24     in an amount to be proven at trial.
25
       221.      WHEREFORE,Plaintiffs prays for judgment against Defendants as hereinafter set forth.
26
       / //
27
       ///
28



                     PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                  31
 Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 33 of 34 Page ID #:49




 1                                            RELIEF REQUESTED
 2   222.    WHEREFORE Plaintiffs pray for judgment against Defendants and, as appropriate to each cause
 3   of action alleged and as appropriate to the standing of Plaintiffs, as follows:
 4          (A)     Economic and non-economic damages in an amount as provided by law and to be
 5   s.upported.by e_vidence_at trial; _
 6          (B)     For compensatory damages according to proof;
 7
            (C)     For prejudgment interest and the costs of suit; and
 8
            (D)     For such other and further relief as this Court may deem just and proper.
9

10
     Dated: June 27, 2018                                  LENZE LAWYERS,PLC.
11

12

13

14                                                 By:
                                                           JENNIFER A. LENZE
15                                                         Attorney for Plaintiffs
16

17

18

19

20

21

22

23

24

25

26

27

28



                  PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                               32
     Case 2:19-cv-04939-AB-PLA Document 1-2 Filed 06/06/19 Page 34 of 34 Page ID #:50




 1                                    DEMAND FOR JURY TRIAL
 2           Plaintiffs hereby demand individual trials by jury as to all claims so triable in this action.
 3

 4     Dated: June 27, 2018                                 LENZE LAW YERS,PLC.
 5

 6

 7
                                                    By:
 8
                                                            JENNIFER A. LENZE
 9
                                                            Attorney for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                  PLAINTIFFS' COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                               33
